Title: General Orders, 28 September 1777
From: Washington, George
To: 



Head Quarters, at Pennybecker’s mills [Pa.] Sept. 28th 1777
Stillwater.Albany Kingston.


The Commander in Chief has the happiness again, to congratulate the army, on the success of the American Arms, at the northward. On the 19th instant an engagement took place between Genl Burgoyne’s army and the left wing of ours under Genl Gates—The battle began at one o’clock & lasted ’till night, our troops fighting with the greatest bravery & not giving an inch of ground: Our loss is about 80 killed, and 200 wounded and missing—the enemy’s is judged to exceed a 1000 in killed, wounded and taken prisoners—Both prisoners and deserters declare, that, Genl Burgoyne, who commanded in person, was wounded in the left shoulder—that the 62nd regiment was cut to pieces, and that the enemy suffered extremely in every quarter where they were engaged—Such was the ardour of our troops that wounded men, after being dressed, renewed the action—The Commander in Chief has further occasion to congratulate the troops on the success of a detachment from the northern army under Col. Browne, who attacked and carried several of the enemy’s posts, & have got possession of the old french lines at Ticonderoga—Colonel Browne in these several attacks has taken 293 of the enemy prisoners with their arms—retaken more than 100 of our men—and taken 150 batteaus below the falls in Lake Champlain, and 50 above the falls, including 17 Gun boats, and 1 armed sloop—besides cannon—ammunition &c.—&c.
To celebrate this success, the General orders that at four o’clock this afternoon all the troops be paraded and served with a gill of rum a man—and that at the same time there be a discharge of Thirteen pieces of artillery at the park.
All spare ammunition in those divisions that have not close spare waggons to secure it, is to be returned to the park of artillery.
